DETAILED ACTION
Response to Amendment
This communication is in response to the Amendment filed 24 February 2021.
Claims 1-20 are pending.  In the Amendment filed 24 February 2021, none of the claims are amended.  This action is Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objections to Figures 2, 6 and 9 as failing to comply with 37 CFR 1.84(p)(5) because they include reference character(s) not mentioned in the description are withdrawn as necessitated by Amendment.
The drawings are objected to because Fig 8 has one item with two labels 881 and 861.  Only label 861 is mentioned in the Specification. It appears that 881 is a typo.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2012/0078895 to Chu-Carroll et al (hereafter Chu) in view of US PGPub 2002/0099685 to Takano et al (hereafter Takano).
Referring to claim 1, Chu discloses a computer-implemented method for enhanced search strategies (see [0010]), comprising:
selecting [input], by a processor device, known candidate sources [topic-oriented corpus] related to a search topic (see [0027] – The input of the source expansion (SE) algorithm is a topic-oriented corpus, i.e., a collection of documents in ; 
assembling, by the processor device, a search string (see [0041], lines 3-5 – The query  generator 160 constructs one or more search queries for one or more Retrieval/Search Engines);
generating, by the processor device, new candidate sources from a candidate source repository responsive to the search string (see [0025], lines 11-19 and [0042] – retrieving search results); and
defining, by the processor device, a candidate source pool by the known candidate sources and the new candidate sources to reduce user search times on computer interface devices (see [0025], lines 3-5, [0026]; and [0029] – seed expansion).
While Chu discloses the defining of a candidate source pool by using a search string, Chu fails to explicitly disclose the further limitations of ranking, by the processor device, keyphrase candidates from the known candidate sources according to inter-topic weighting and assembling, by the processor device, a search string of a predetermined number of top ranked keyphrase candidates.  Takano teaches associative document searching to search for a document group that is relevant to the topic words of a document group sent from the search server (see [0066]), including the further limitations of 
selecting, by a processor device, known candidate sources [document] related to a search topic (see [0070] and [0078] – paste a part of a document to an electronic clipboard before issuing a search request to an associative-document-search-type DB); 
ranking [ordering by weight], by the processor device, keyphrase candidates [words] from the known candidate sources [documents in the document group] according to inter-topic weighting (see [0063]-[0065] and [0084]);
assembling, by the processor device, a search string of a predetermined number of top ranked keyphrase candidates (see [0066] and [0069]);
generating, by the processor device, new candidate sources from a candidate source repository responsive to the search string (see [0066]; [0071]; and [0073] – return document identifiers of search results to the search server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize to utilize the specific process of Takano to create the search string of Chu.  One would have been motivated to do so since the formation of a vector of keywords allows for an associative document search which allows for a more user friendly search that obtains a plurality of different documents not  returned from a simple keyword search (see [0009]-[0011]). 
Referring to claim 2, the combination of Chu and Takano (hereafter Chu/Takano) teaches the computer-implemented method as recited in claim 1, wherein selecting includes uploading the known candidate sources from a topic-specific corpus 
Referring to claim 3, Chu/Takano teaches the computer-implemented method as recited in claim 1, wherein the known candidate sources include professional papers [paper or patent] (Takano: see [0025] and [0123]).
Referring to claim 4, Chu/Takano teaches the computer-implemented method as recited in claim 1, wherein ranking includes extracting the keyphrase candidates from the known candidate sources and clustering the keyphrase candidates into topics (Takano: see [0066] and [0130]).
Referring to claim 5, Chu/Takano teaches the computer-implemented method as recited in claim 1, wherein ranking includes weighting the keyphrase candidates responsive to topic semantic relations and a strength of the topic semantic relations (Takano: see [0065]).
 Referring to claim 9, Chu/Takano teaches the computer-implemented method as recited in claim 1, wherein assembling includes displaying the ranking of the keyphrase candidates to permit a user to modify the ranking of the keyphrase candidates (Takano: see [0084]).
Referring to claim 10, Chu/Takano teaches the computer-implemented method as recited in claim 1, further comprising displaying controls on a screen, with each  controls being selectable to open a window listing items from the candidate source pool that include the keyphrase candidate (Takano: [0083] and [0097] – select topic words to be shown documents).
Referring to claim 11, Chu discloses a computer program product for enhanced search strategies, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method (see [0012]) comprising:
selecting [input], by a processor device, known candidate sources [topic-oriented corpus] related to a search topic (see [0027] – The input of the source expansion (SE) algorithm is a topic-oriented corpus, i.e., a collection of documents in which each document is a seed document about a known topic. Each of these documents is referred to as a “seed document” or “seed,” and the entire document collection is referred to as the “seed corpus.”); 
assembling, by the processor device, a search string (see [0041], lines 3-5 – The query  generator 160 constructs one or more search queries for one or more Retrieval/Search Engines);
generating, by the processor device, new candidate sources from a candidate source repository responsive to the search string (see [0025], lines 11-19 and [0042] – retrieving search results); and
defining, by the processor device, a candidate source pool by the known candidate sources and the new candidate sources to reduce user search times on computer interface devices (see [0025], lines 3-5, [0026]; and [0029] – seed expansion).
While Chu discloses the defining of a candidate source pool by using a search string, Chu fails to explicitly disclose the further limitations of ranking, by the processor device, keyphrase candidates from the known candidate sources according to inter-topic weighting and assembling, by the processor device, a search string of a predetermined number of top ranked keyphrase candidates.  Takano teaches associative document searching to search for a document group that is relevant to the topic words of a document group sent from the search server (see [0066]), including the further limitations of 
selecting, by a processor device, known candidate sources [document] related to a search topic (see [0070] and [0078] – paste a part of a document to an electronic clipboard before issuing a search request to an associative-document-search-type DB); 
ranking [ordering by weight], by the processor device, keyphrase candidates [words] from the known candidate sources [documents in the document group] according to inter-topic weighting (see [0063]-[0065] and [0084]);
assembling, by the processor device, a search string of a predetermined number of top ranked keyphrase candidates (see [0066] and [0069]);
generating, by the processor device, new candidate sources from a candidate source repository responsive to the search string (see [0066]; [0071]; and [0073] – return document identifiers of search results to the search server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize to utilize the specific process of Takano to create the search string of Chu.  One would have been motivated to do so since the formation of a vector of keywords allows for an associative document search which allows for a more user friendly search that obtains a plurality of different documents not  returned from a simple keyword search (see [0009]-[0011]). 
Referring to claim 12, Chu discloses a searching system for enhanced search strategies, comprising:
a processing system including a processor device, a display, and memory receiving candidate sources (see [0011]), the processing system programmed to:
select [input] known candidate sources [topic-oriented corpus] related to a search topic (see [0027] – The input of the source expansion (SE) algorithm is a topic-oriented corpus, i.e., a collection of documents in which each document is a seed document about a known topic. Each of these documents is referred to as a “seed document” or “seed,” and the entire document collection is referred to as the “seed corpus.”); 
assemble a search string (see [0041], lines 3-5 – The query  generator 160 constructs one or more search queries for one or more Retrieval/Search Engines);
generate new candidate sources from a candidate source repository responsive to the search string (see [0025], lines 11-19 and [0042] – retrieving search results); and
define a candidate source pool by the known candidate sources and the new candidate sources to reduce user search times on computer interface devices (see [0025], lines 3-5, [0026]; and [0029] – seed expansion).
While Chu discloses the defining of a candidate source pool by using a search string, Chu fails to explicitly disclose the further limitations of ranking, by the processor device, keyphrase candidates from the known candidate sources according to inter-topic weighting and assembling, by the processor device, a search string of a predetermined number of top ranked keyphrase candidates.  Takano teaches associative document searching to search for a document group that is relevant to the topic words of a document group sent from the search server (see [0066]), including the further limitations of 
select known candidate sources [document] related to a search topic (see [0070] and [0078] – paste a part of a document to an electronic clipboard before issuing a search request to an associative-document-search-type DB); 
rank [ordering by weight] keyphrase candidates [words] from the known candidate sources [documents in the document group] according to inter-topic weighting (see [0063]-[0065] and [0084]);
assemble a search string of a predetermined number of top ranked keyphrase candidates (see [0066] and [0069]);
generate new candidate sources from a candidate source repository responsive to the search string (see [0066]; [0071]; and [0073] – return document identifiers of search results to the search server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize to utilize the specific process of Takano to create the search string of Chu.  One would have been motivated to do so since the formation of a vector of keywords allows for an associative document search which allows for a more user friendly search that obtains a plurality of different documents not  returned from a simple keyword search (see [0009]-[0011]). 
Referring to claim 13, the combination of Chu and Takano (hereafter Chu/Takano) teaches the system as recited in claim 12, further programmed to uploading the known candidate sources from a topic-specific corpus (Chu: see [0027] – The input of the source expansion (SE) algorithm is a topic-oriented corpus, i.e., a collection of documents in which each document is a seed document about a known topic. Each of these documents is referred to as a “seed document” or “seed,” and the entire document collection is referred to as the “seed corpus.”).
Referring to claim 14, Chu/Takano teaches the system as recited in claim 12, further programmed to display controls on a screen, with each control representing one of the top ranked keyphrase candidates, the controls being selectable to open a window 
Referring to claim 15, Chu/Takano teaches the system as recited in claim 12, further programmed to extract the keyphrase candidates from the known candidate sources and clustering the keyphrase candidates into topics (Takano: see [0066] and [0130]).
Referring to claim 16, Chu/Takano teaches the system as recited in claim 12, further programmed to weight the keyphrase candidates responsive to topic semantic relations and a strength of the topic semantic relations (Takano: see [0065]).
 Referring to claim 20, Chu/Takano teaches the system as recited in claim 12, further programmed to display the rank of the keyphrase candidates to permit a user to modify the ranking of the keyphrase candidates (Takano: see [0084]).

Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2012/0078895 to Chu-Carroll et al (hereafter Chu) in view of US PGPub 2002/0099685 to Takano et al (hereafter Takano) as applied to claims 1 and 12 above, and further in view of US PGPub 2015/0310005 to Ryger et al (hereafter Ryger).

Referring to claims 7 and 18, Chu/Takano fails to explicitly teach wherein ranking includes selecting fields in the known candidate sources that include the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize Ryger’s process for selecting where keyphrases are obtained from with the selection of keyphrases of Chu/Takano.  One would have been motivated to do so in order to provide a well-focused search in order to provide relevant and useful results to the user (Ryger: see [0011]).
Allowable Subject Matter
Claims 6, 8, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
It is noted that it appears that the objections to Figure 8 were not addressed.
Applicant's arguments filed regards to the prior art rejections of claims 1-5, 9-16 and 20 have been fully considered but they are not persuasive.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The combination of the art is considered to teach ranking, by the processor device, keyphrase candidates from the known candidate sources according to inter-topic weighting for the reasons stated above.
The rejections of claims 2-5, 9-16 and 20 are maintained for the reasons stated above.
The Examiner agrees with the arguments presented for claims 6, 17, 8 and 19.  Therefore the rejections have been withdrawn.  Ryger is considered to teach the limitations of claims 7 and 18 for the reasons stated in the rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167